3Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed April 26, 2021.  Claims 1-4 and 6-21 are currently pending. Claim 5 has been canceled, claim 21 has been added and claims 1, 3, 4 and 18 have been amended by Applicant’ amendment filed on April 26, 2021. 
 	Applicants’ election with traverse of Group II,  claims 10-17 drawn to a live genetically engineered bacteria derived from a wild type species having an MsbB gene and a zwf gene, in response to the restriction requirement  of 2/25/2021 is akwnoleged.
	Applicant’s traversal is essentially that the claimed live genetically engineered bacteria of independent claim 10 has a broader structure that the structure of the claimed live genetically engineered bacteria of independent claim 18. Furthermore, claim 18 has been amended to recite essentially the same limitations of independent claim 10. 
Applicants' arguments  have been fully considered and have been  found persuasive. Accordingly, the examiner is rejoining Groups II (claims 10-17) and Group III (claims 18-21) for examination as examination of both Groups II and III  together does not represent undue burden.  As previously noted, the method claims of Group I would be subject to rejoinder if product (used in the methods) claims are found allowable.  
	Claims 1-9 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement is still deemed proper and is therefore made FINAL.  


Therefore, claims 10-21 are currently under examination to which the following grounds of rejection are applicable.	
Priority
This application is a CON of 15/243,904 filed on 08/22/2016, now  PAT 10,188,722, which is a  CON of 14/172,272 filed on 02/04/2014, now US Patent 9,421,252, which is a DIV of 12/560,947 filed on 09/16/2009, now US Patent 8,647642. Applicant’s claim for the benefit of a prior-filed parent provisional applications 61/098,174, filed on 09/18/2008 and 61/165,886 filed on 04/01/2009 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
The disclosure of the prior-filed provisional applications 61/098,174, filed on 09/18/2008 and 61/165,886 filed on 04/01/2009, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, provisional applications 61/098,174, filed on 09/18/2008 and 61/165,886 filed on 04/01/2009  do  not support claims 10 and 18, wherein the live genetically engineered bacteria colonizes a tissue of a human or animal. Rather, the provisional application discloses colonization of the gut. Accordingly, the effective priority date of claims  10 and 18 is granted as the filing date of the instant application, January 24, 2019. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.  Claim 18 is no different in scope than claim 10, in light of the preamble of claim 10.When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,188,722, claims 1-16 of U.S. Patent No. 9,421,252 and claims 1-18 of U.S. Patent No. 8,647,642.
Claim 1 of U.S. Patent No. 10,188,722 is directed to: a live genetically engineered Salmonella bacterium, having: a first loss-of-function mutation of the MsbB gene; and a second loss-of-function mutation of the zwf gene, being further genetically engineered to express at least one heterologous protein comprising an antigen adapted to act as a vaccine in a mammalian host, wherein the live genetically engineered Salmonella bacterium having the first loss of gene function mutation and the second loss of gene function mutation has resistance to CO2, osmolarity and acidic pH, and reduced TNF-α induction capacity in the mammalian host after administration of a pharmaceutical dosage form containing the live genetically engineered Salmonella bacterium, relative to a wild type Salmonella bacterium of the respective live genetically engineered Salmonella bacterium having the first loss of gene function mutation of MsbB and not the second loss of gene function of zwf.
Claim 1 of U.S. Patent No. 9,421,252 is directed to:
 A live attenuated stress-resistant Salmonella species (sp.) genetically engineered from a wild type Salmonella sp., the wild type Salmonella having an msbB gene and a zwf gene, and producing pyrogenic Lipid A, and comprising an intact pentose pathway, the mutant Salmonella sp. comprising: a defective msbB gene resulting in reduction of Lipid A pyrogenicity compared to the wild type Salmonella, and a defect in the zwf gene which interrupts the pentose phosphate pathway, the mutant Salmonella sp. growing under conditions of at least one of: (a) pH 6.7 in air, (b) 5% CO.sub.2, and (c) 300 milliosmoles.
Claim 1 of U.S. Patent No. 8,647,642 is directed to: a live genetically engineered YS873 mutant Salmonella bacterium, comprising an antigen-expressing plasmid or chromosomally integrated cassette comprising at least one nucleic acid sequence that encodes and directs expression of a heterologous fusion peptide comprising a viral antigen region comprising one or more viral antigens and a bacterial protein secretion promoting region linked in-frame to the antigenic peptide, the at least one nucleic acid sequence being expressed as a heterologous fusion the YS873 Salmonella mutant comprising a first attenuating to the msbB gene, a second loss of function mutation to the somA gene, and having a further loss of function mutation to the zwf gene.

Claim 10 of the instant invention is directed to: a live genetically engineered bacteria derived from a wild type species having an MsbB gene and a zwf gene, comprising:
a knockout mutation of MsbB; and
a knockout mutation of zwf;
at least one gene configured to cause secretion of a heterologous protein;
the live genetically engineered bacteria being adapted to replicate within and colonize a
tissue of a human or animal having a pH of pH 6.7 or below, to cause a transient maintenance of the live genetically engineered bacteria in the tissue.

Claim 18 of the instant invention is directed to: a live genetically engineered bacterium, comprising:
a knockout mutation of MsbB; and
a knockout mutation of zwf;
at least one gene configured to cause secretion of a heterologous protein;
the live genetically engineered bacteria being adapted to replicate within and colonize a
tissue of a human or animal having a pH of pH 6.7 or below, to cause a transient maintenance of the live genetically engineered bacteria in the tissue.

Because claims 10 and 18 of the instant invention are broadly directed to a genus of live genetically engineered bacteria having a knockout mutation of MsbB; and a knockout mutation of zwf; the instant claims embrace the claims comprising genetically engineered live attenuated stress-resistant Salmonella species (sp.) as set forth in claims 1-14 of U.S. Patent No. 10,188,722, claims 1-16 of U.S. Patent No. 9,421,252 and claims 1-18 of U.S. Patent No. 8,647,642.

*The examiner notes that the mutant Salmonella sp. designated YS1456 and having the ATCC Accession No. 202164 and the Salmonella sp. designated YS1646 and having ATCC Accession No. 202165  are described in claim 13 of US Patent 6,447,784. The two mutants Salmonella sp. designated YS1456 and Salmonella sp. designated YS1646 strains comprise a genetically modified msbB gene and a genetically modified purI gene (e.g, a genetically modified gene to auxotrophy), wherein said mutant Salmonella expresses an altered lipid A molecule compared to wild type Salmonella sp., induces TNFalpha expression at a level less than that induced by a wild type Salmonella sp., and is capable of being grown to saturation in LB media at 37C. See claim 1 of US. Patent 6,447,784.

Nature of the invention
The instant invention is directed to mutant msbB Salmonella Typhimurium strains (suppressed msbB strain) characterized by a phenotype of high sensitivity to physiological CO2 (5%), to acidic pH and high osmolarity, wherein an additional knockout mutation the zwf in msbB mutants (e.g., glucose-6-phosphate-dehydrogenase) restores growth in 5% CO improved growth in acidic media or in media with high osmolarity. See paragraph [0036] of the published application. 
The MsbB enzyme myristoylates the lipid A precursor and loss of this enzyme, in Salmonella, is correlated with reduced virulence and severe growth defects that can both be compensated with extragenic suppressor mutations (Karsten et al., BMC Microbiol. 2009, pp. 1-13; Abstract; of record). 
It is well known that endotoxins (lipopolysaccharides) of Salmonella wild-type (S) strains are potent pyrogens and the common lipid A component represents the pyrogenic center of endotoxins. Moreover, pyrogenic immunity is a result of induction of lipid A-specific antibodies (Rietschel et al., INFECTION AND IMMUNITY, Aug. 1973, p. 173-177).


    PNG
    media_image1.png
    293
    845
    media_image1.png
    Greyscale
The specification as filed exemplifies a wild type Salmonella typhimurium ATCC 14028, a genetically modified YS1, Salmonella typhimurium ATCC 14028 containing the msbB mutation (paragraph [0098]), a genetically modified YS1 zwf::kan  containing the msbB mutation and a kanamycin containing transposing insertion into the zwf gene, a genetically modified YS873 mutant Salmonella bacteria adapted to induce an immune response wherein said bacteria comprise a first  attenuated mutation to the msbB gene (e.g., mutant msbB Salmonella Typhimurium strains) and a double mutant YS873 Salmonella msbB – with a deletion in the somA gene and YS873 Salmonella msbB – / zwf - with a deletion in the somA gene (see Table 1 and Fig 7). 
The disruption of zwf in msbB mutants (msbB -) restores growth in 5% CO2 conferred by the msbB mutation without losing the low degree of lipid A pyrogenicity (e.g., low TNF-alpha induction) and results in improved growth in acidic media or in media with high osmolarity relative to the modified YS873 mutant Salmonella (ie., attenuated mutation to the msbB gene) See paragraph [0036] of the published application. 
Claim interpretation

MsbB
zwf
Claim 10
a knockout MsbB-
a knockout Zwf-
Claim 18
a knockout MsbB-
a knockout Zwf-


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is  indefinite in its recitation of the phrase “derived from” and the metes and bounds of how a live genetically engineered bacteria is derived from a wild type bacteria and still meet the intended limitation of the claims are not clear.  Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses an enormous genus of bacterial species having different genomes and comprising changes in genetic material DNA caused by genetic recombination or mutations. This rejection could be overcome by substituting "isolated" for "derived" in the claim.
Claims 12 and 13 are indefinite in their recitation “an antigen adapted to induce” as the meaning of the quoted phrase is unclear. Does  the antigen comprises an adjuvant, is the antigen provided to the human or animal, is antigen is mutated? and others. As such the metes and bounds of the claim are indefinite. 
Claim 14 and 15 are indefinite in its recitation “are adapted after colonization” as the meaning of the quoted phrase is unclear as it is unclear whether the live genetically engineered 
Claims 10 and 18 are indefinite in their recitation of “one gene configure to cause secretion” because it is unclear as  to “the configuration ” or configurations that are intended as being encompassed by the noted phrase. Genes are known in the prior art to have numerous configurations. For example, genes encoding secretory proteins are known to encode for a signal peptide so fusion proteins comprising a signal peptide are allowed entry into the secretory pathway (see Heijne et al., 1990; J. Membrane Biol. 115, 195-201, Abstract).  It is suggested that applicant clarify the intended meaning of the noted phrase. 
Claims 10 and 18 are indefinite in their recitation of “colonize a tissue of a human or animal”. The claims do not define the phrase “colonize a tissue” . The specification does not provide any closed definition as to what is meant by “colonize a tissue of a human or animal”.  The practitioner in the art would readily understand that colonization is defined as “ the development of a bacterial infection on an individual, as demonstrated by a positive culture.” (see Colonization | definition of colonization by Medical dictionary; pages 1-3; downloaded on 5/21/52021). Although it is acknowledged the specification some tissues  are considered by applicants to be colonized by engineered bacteria (¶ [0024], of the published application), these are merely exemplary and non-limiting. It is unclear how neuronal or heart tissues, for example, are colonized. The metes and bounds are not clearly set forth.  
Claims 16-17 are indefinite insofar as they depend from claim 10. Claims 19-21 are indefinite insofar as they depend from claim 18. 
Claim Rejections - 35 USC § 112- first paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instant claims are not enable for : (i) a genus of live genetically engineered bacteria comprising a knockout mutation of MsbB and a knockout mutation of zwf  with the contemplated function of colonizing the human gut, and (ii) a genus of live genetically engineered bacteria colonizing any tissue of a human or animal having a pH of pH 6.7 or below. 
Claims 10-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Applicants claim any of live genetically engineered bacteria comprising a knockout mutation of MsbB and a knockout mutation of zwf  able to colonize a tissue. Applicants have disclosed two Salmonella species isolated from a wild type Salmonella typhimurium ATCC 14028 which comprises the msbB mutation. The live genetically engineered Salmonella species are : YS1 zwf::kan  containing the msbB mutation and a kanamycin containing transposing insertion into the zwf gene and YS873 Salmonella msbB – / zwf - with a deletion in the somA gene (see Table 1 and Fig 7). The disruption of zwf in msbB mutants (msbB -) restores growth in 5% CO2 conferred by the msbB mutation without losing the low degree of lipid A pyrogenicity (e.g., low TNF-alpha induction) and results in improved growth in acidic media or in media with high osmolarity relative to the modified YS873 mutant Salmonella (i.e., attenuated mutation to the msbB gene).  
 Note that  the Salmonella YS873 comprises a loss-of-function mutation in somA (i.e. a EGTA and salt resistance suppressor mutation), and the Salmonella YS1646  comprises a larger deletion of the somA gene and other genes (see post filing art Karsten et al., (BMC Microbiol 2009 pp.1-13; of record). The MsbB enzyme known in the art to myristoylates the lipid A precursor and loss of this enzyme, in Salmonella, is correlated with reduced virulence and severe growth defects. The specification discloses that only the YS873 strain comprising defined mutations in msbB and somA was transduced with the zwt mutation. The resulting mutant strain YS1 zwf::kan and YS873 (msbB somA) zwf::kan comprising the zwt mutation (e.g., replacement of the zwf gene with a Δzwf by homologous recombination) was able to 2, sensitivity to high osmolarity and sensitivity to acidic pH, exhibiting improved growth in low pH and high osmolarity media compared with the YS1 (msbB) (paragraphs [0147], [0165] of the published application). This disclosure is not deemed to be descriptive of the complete structure of a representative number of bacteria comprising a knockout mutation of MsbB and a knockout mutation of zwf  with the contemplated function of colonizing the human gut.
In relation to the claimed genus of bacteria, the breadth of the claims is exceptionally large for reasonably encompassing species from an enormous genus of prokaryotic microorganisms, whereby  the biological and taxonomic art recognizes thousands of species with  at least 9,000 sequences completed and more than 42,000 left as "permanent" drafts (as of Sep 2016) (Bacteria - Wikipedia, last visited 2017; of record). Even for species of the same genus the phenotype of one species is not predictive of all species of the genus. For example, for Lactobacillus species, Talarico and Dobrogosz, (Antimicrob Agents Chemother pp. 674-9, 1989; of record) teaches that  L. reuteri produces bacteriocins called reuterin, whereas L. rhamnosus do not. Similarly, Saunders et al., (2007, Colloids Surf B Biointerfaces, Abstract; of record) discloses that  L. reuteri RC-14 produce low amounts of hydrogen peroxide, whereas L. crispatus 33820 produce high amounts and L. rhamnosus GR-1 do not produce at all . These data support that species of the same genus lactobacilli as genetically distinct resulting in different physiological functionalities. Thus there is no correlation in the art for the structure/function of the enormous genus of claimed prokaryotic microorganisms having genomes with a few hundred to a few thousand genes some of which exhibit protective effects while other pathogenic effects in humans (Bacteria – Wikipedia; pp 1-27; downloaded 5/21/2021). The Specification is silent about any other species of bacteria wherein a deletion of 
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved 
The specification provides no teachings on other bacteria exhibiting sensitivity to carbon dioxide as a result of a knockout MsbB- and wherein a second knockout Zwf- compensates for that deletion and restores resistance to carbon dioxide without losing the low degree of lipid A pyrogenicity conferred by the msbB mutation. Since there were no other examples of a functional bacteria comprising a knockout mutation of MsbB and a knockout mutation of zwf  with the contemplated function of colonizing the human gut, the specification invites the skilled artisan to test each and every species of bacteria for its ability to restores resistance to carbon dioxide resulting from the msbB mutation with an additional knockout mutation of zwf via trial and error (paragraph [0037]). Further, the prior art shows that even for species of the same genus the phenotype of one species is not predictive of a single and all species of the genus. The art indicates that in the case of the Lactobacillus species, for example, L. reuteri produces bacteriocins called reuterin, whereas L. rhamnosus do not (See Talarico and Dobrogosz, Antimicrob Agents Chemother pp. 674-9, 1989; of record). Thus 
Conclusion
Claims 10-21 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633